AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON DECEMBER 2, 2014 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULETO Tender Offer Statement under Section14(d)(1) or13(e)(1) of the Securities Exchange Act of1934 FIRSTHAND TECHNOLOGY VALUE FUND, INC. (Name of Subject Company (Issuer)) FIRSTHAND TECHNOLOGY VALUE FUND, INC. (Names of Filing Persons (Offeror and Issuer)) Common Stock, Par Value $0.001per share (Title of Class of Securities) 33766Y100 (CUSIP Number of Class of Securities) Kevin M. Landis Firsthand Technology Value Fund, Inc. 150 Almaden Blvd., Suite1250 San Jose, California95113 (408) 886-7096 (Name, address and telephone number of person authorized to receive notices and communications on behalf of filing person) Copies to: Kelvin K. Leung, Esq. Firsthand Capital Management, Inc. 150 Almaden Blvd., Suite1250 San Jose, CA95113 David A. Hearth, Esq. Paul Hastings LLP 55 Second Street, 24th Floor San Francisco, California94105 John F. Della Grotta, Esq, Paul Hastings LLP 695 Town Center Drive, 17th Floor Costa Mesa, CA92626 CALCULATION OF FILING FEE TRANSACTION VALUATION AMOUNT OF FILING FEE Not applicable* Not applicable* * A filing fee is not required with this filing as it relates solely to preliminary communications made before the commencement of a tender offer. [] Check the box if any part of the fee is offset as provided by Rule0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Not Applicable Form or Registration No.: Not Applicable Filing Party: Not Applicable Date Filed: Not Applicable [X] Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. [] Check the appropriate boxes below to designate any transactions to which the statement relates: [] Third-party tender offer subject to Rule14d-1. [X] Issuer tender offer subject to Rule13e-4. [] Going-private transaction subject to Rule13e-3. [] Amendment to Schedule13D under Rule13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer:[] If applicable, check the appropriate box(es) below to designate the appropriate rule provision(s) relied upon: [] Rule13e-4(i) (Cross-Border Issuer Tender Offer) [] Rule14d-1(d) (Cross-Border Third-Party Tender Offer) Item2 1-11 Not Applicable Item12. Exhibits. Exhibit No. Description Press Release of Firsthand Technology Value Fund, Inc. issued on December2, 2014 entitled “Firsthand Technology Value Fund, Inc. Announces its Intent to Repurchase its Shares Pursuant to an Issuer Tender Offer. The Offer Amount will be $30 Million Minus the Amount Spent by the Fund to Repurchase its Shares Pursuant to its Open Market Share Repurchase Program.” (incorporated herein by reference to Exhibit99.1 to the Current Report on Form8-K filed by Firsthand Technology Value Fund, Inc. with the Securities and Exchange Commission on December2, 2014)
